Citation Nr: 1426908	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for headaches, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1992.

The case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

The Veteran suffers from recurrent headaches and the evidence is at least evenly balanced as to whether the Veteran's headaches are caused by medication prescribed to treat the Veteran's service-connected disabilities, including particularly medications to treat his service-connected adjustment disorder with depressed mood.


CONCLUSION OF LAW

The criteria for service connection for headaches as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.  

The existence of a current disability is a necessary element of all service connection claims, whether direct or secondary.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  At his hearing, the Veteran testified that he suffers headaches which began in 2009 and his medical records support that testimony.  The element of a current disability is met.

The Veteran has a number of already service-connected disabilities including, most relevantly, adjustment disorder with depressed mood.  The Veteran has been awarded a total disability rating based on individual unemployability due to the severity of his multiple service-connected conditions.  The Veteran takes a number of medications as treatment for his service-connected disabilities, including bupoprion for his adjustment disorder with depressed mood.  He alleges that these medications have caused his recurrent headaches.  In other words, the Veteran's theory is one of secondary service connection rather than direct service connection.  Because the Board finds that the Veteran is entitled to service-connection on a secondary basis, the Board will not discuss direct service connection.
  
In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran was examined by a VA physician in November 2010 in connection with this claim.  The VA examiner reviewed the extensive treatment records documenting the Veteran's complaints of and receipt of treatment for recurrent headaches.  The VA examiner provided a purportedly negative opinion, but the VA examiner's rationale indicated that it was at least possible that the medications the Veteran takes for his service-connected disabilities caused his headaches.  The VA examiner did not specifically rule in a more likely cause.  His rationale for the negative nexus opinion was that other medications or nonservice-connected medical problems also "could" be the cause of the Veteran's headaches and that the Veteran's reports of the severity of his headaches have been, in the examiner's estimation, exaggerated.  Even if the Board were to adopt the VA examiner's opinion regarding the severity of the Veteran's headaches, it remains true that the Veteran suffers headaches and headaches are a known side effect of the medication he takes for service-connected disabilities.  The Board attributes only marginal probative value to the examiner's negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its reasoning).

Other competent medical evidence supports the Veteran's claim.  The Veteran's treating physicians have attributed his headaches to the medications the Veteran takes for his service-connected conditions.  See, e.g., August 2010 VA Primary Care Note ("Pt's headaches apparently from Wellbutrin[, i.e. bupoprion].").  The treatment records contain reports of imaging studies done to rule out other causes of the Veteran's headaches and the treatment records do not document an alternative cause of his headaches.  The Board finds that the treatment records provide competent, probative evidence in support of the Veteran's claim.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).  Likewise, the Veteran's own opinion that his medication causes his headaches, which is based on his experiences both on the buproprion and off of it, has some, if minimal, probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In short, the more persuasive evidence regarding nexus comes from the Veteran and his treating physicians who have identified the medication bupoprion as the most likely cause of his headaches.  Accordingly, entitlement to service connection for headaches as secondary to his service-connected disabilities is granted.





ORDER

Entitlement to service connection for headaches as secondary to service-connected disabilities is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


